           Case 1:17-vv-01932-UNJ Document 82 Filed 07/16/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1932V
                                         UNPUBLISHED


    DEANNA DRAYTON,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: June 16, 2020,
    v.
                                                              Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                   Stipulation on Damages; Influenza
    HUMAN SERVICES,                                           (Flu) Vaccine; Shoulder Injury
                                                              Related to Vaccine Administration
                        Respondent.                           (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.



                               DECISION ON JOINT STIPULATION 1

        On December 12, 2017, Deanna Drayton filed a filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., 2 (the “Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related
to Vaccine Administration (SIRVA) as a result of an influenza (“flu”) vaccine
administered on November 14, 2016. Petition at 1; Stipulation, issued at June 16, 2020,
¶¶ 2, 4. Petitioner further alleges that she experienced the residual effects of this injury
for more than six months. Stipulation at ¶ 4. “Respondent denies that [P]etitioner
sustained a SIRVA Table injury, and further denies that the vaccine caused her alleged
shoulder injury or any other injury or condition .” Stipulation at ¶ 6.

       Nevertheless, on June 16, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01932-UNJ Document 82 Filed 07/16/20 Page 2 of 7



reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        a. A lump sum of $6,289.54 in the form of a check payable jointly to
           Petitioner and

                                DEPARTMENT OF SOCIAL SERVICES
                          c/o New York City Human Resources Administration
                                   Division of Liens and Recovery
                                           P.O. Box 414799
                                       Boston, MA 02241-4799
                                        Case Number: 869773

        Petitioner agrees to endorse this check to New York City Department of Social
        Services.

        b. A lump sum of $84,000.00 in the form of a check payable to Petitioner.

        Stipulation at ¶ 8. These amounts represent compensation for all items of
        damages that would be available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
         Case 1:17-vv-01932-UNJ Document 82 Filed 07/16/20 Page 3 of 7




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


DEANNA DRAYTON,

                       Petitioner,

v.                                                     No. l7-1932V
                                                       Chief Special Master Brian Corcoran
SECRETARY OF HEALTH AND                                ECf
HUMAN SERVICES,

                       Respondent.


                                            STIPULATION

        The parties hereby stipulate to the following matters:

        I. Petitioner filed a petition for vaccine compensation under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the ·'Vaccine Program·'). The petition

seeks compensation for injuries allegedly related to petitioner's receipt of the influenza ("flu'")

vaccine, which vaccine is contained in the Vaccine rnjury Table (the '·Table..), 42 C.F.R. §

I 00.3(a).

        2. Petitioner received the flu vaccination on or about November 14, 2016.

        3. The vaccine was administered within the United States.

        4. Petitioner alleges that following receipt of the flu vaccine she developed a left

shoulder injury related to vaccine administration ("STRVA.'), as defined in the Table, and further

alleges that she experienced the residual effects of this alleged injury for more than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her condition.
Case 1:17-vv-01932-UNJ Document 82 Filed 07/16/20 Page 4 of 7
Case 1:17-vv-01932-UNJ Document 82 Filed 07/16/20 Page 5 of 7
Case 1:17-vv-01932-UNJ Document 82 Filed 07/16/20 Page 6 of 7
Case 1:17-vv-01932-UNJ Document 82 Filed 07/16/20 Page 7 of 7
